DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10, and all dependent claims thereof, recite the limitations “wherein the controller is configured to provide haptic feedback to the control handles as a function of the augmented image stream of the region of interest” (claim 1) and “providing haptic feedback to control handles of the surgeon console as a function of the augmented image stream of the region of interest” (claim 17). Applicant identifies paragraphs [000245] and [00031], as well as figure 4, as allegedly providing support for these limitations. First, there is no paragraph as a function of the augmented image stream. Paragraph [00031] of the instant specification is merely a description of figure 4 and makes no mention of handles, haptic feedback, or the augmented image stream. Paragraph [00035] (not mentioned by Applicant) describes master handles 208 including “various haptics 216” which provide haptic feedback “relating to various tissue parameters or conditions, e.g., tissue resistance due to manipulation, cutting or otherwise treating, pressure by the instrument onto the tissue, tissue temperature, tissue impedance, etc.” This description of haptic feedback appears to correspond only to the listed tissue parameters or conditions, none of which appear to have any connection to the augmented image stream. Figure 4 shows a diagram of the system in which the display and the handles are shown connected to the main control device via a shared line, although there is no description of what this line is intended to represent or if it imparts any functional connection between the two, however there is nothing in this figure which would support haptic feedback being generated as a function of the augmented image stream. There is absolutely no mention of the augmented image stream or of generating haptic feedback “as a function of” the augmented image stream anywhere in the original disclosure. Therefore, this limitation is determined to be impermissible new matter which was not described in such a way as to reasonably convey that the inventor(s) had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10, and all dependent claims thereof, recite the limitations “wherein the controller is configured to provide haptic feedback to the control handles as a function of the augmented image stream of the region of interest” (claim 1) and “providing haptic feedback to control handles of the surgeon console as a function of the augmented image stream of the region of interest” (claim 17). Since there is no disclosure of this feature (see full analysis above in the rejections related to 35 U.S.C. §112(a)), it is impossible to ascertain what the requisite structure of the system must be or what particular steps must be carried out in order to perform this function. Therefore, the metes and bounds of the claims cannot be determined. For the purposes of further examination, these limitations will be interpreted to mean that haptic feedback is generated in addition to the augmented image stream. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub. No. US 2014/0072190 A1, Mar. 13, 2014) (hereinafter “Wu”) in view of Chinnock (US PG Pub. No. US 2012/0017765 A1, Mar. 22, 2012) (hereinafter “Chinnock”) and Shim et al. (US PG Pub. No. US 2015/0230869 A1, Aug. 20, 2015) (hereinafter “Shim”). 
Regarding claim 1, as interpreted above: Wu teaches a system comprising: a controller configured to receive an image stream and apply at least one image processing filter to the image to generate an augmented image stream of a region of interest ([0151], figure 15; the "image stream" is video - [0029] - the input is a video and the processing is applied to the frames of the video, [0070] - live video at 45 frames per second), the image processing filter including: a color space decomposition filter configured to decompose the image into a plurality of color space frequency bands (figure 2 - spatial decomposition module (204), spatial 
	While Wu teaches that this system can be used to visualize blood flow through human skin which is invisible to the naked eye ([0002]), including amplifying subtle motions of blood vessels such as arteries ([0072]), Wu does not teach an image capture device configured to be inserted into a patient and capture an image stream of the region of interest inside the patient during the surgical procedure; a light source configured to illuminate the region of interest; and wherein the image is displayed on the display during surgery. 

	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the system of Chinnock using the processing system of Wu in order to improve the detection of blood vessels by amplifying the small movements of the vessels due to blood flow as taught by Wu in view of the further teachings of Chinnock that such an improvement would be desirable. 
	Further regarding claim 1: While Wu and Chinnock teach that surgical procedure may be performed by a robotic surgical device (Chinnock - [0043], [0078]), Wu and Chinnock are silent on the details of such a robotic surgical device including wherein the controller is connected to control handles of a surgeon console, displaying the augmented image stream on a display of the surgeon console, and wherein the controller is configured to provide haptic feedback to the control handles as a function of the augmented image stream of the region of interest (see above for the applied interpretation of this limitation).

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the surgical system of Shim with the endoscope system of Wu and Chinnock by replacing the conventional endoscope of Shim with the augmented imaging endoscope system of Wu and Chinnock (which would therefore result in the augmented image stream being displayed on the console of Shim and provided with the haptic feedback of Shim) in order to achieve the advantages of minimally invasive surgery such as decreased pain and faster recovery in view of the further teachings of Shim. 
	Regarding claim 2: Wu, Chinnock and Shim teach the system of claim 1, wherein the image stream includes a plurality of image frames and the controller applies the at least one image processing filter to each image frame of the plurality of image frames (Wu - [0029] - the input is a video and the processing is applied to the frames of the video, [0070] - live video at 45 frames per second).
	Regarding claim 3: Wu, Chinnock and Shim teach the system of claim 1, wherein the color filter includes a bandpass filter ([0074]).
	Regarding claim 4: Wu, Chinnock and Shim teach the system of claim 3, wherein a bandpass frequency of the bandpass filter corresponds to a specified color (Wu - [0074] - color 
	Regarding claim 5: Wu, Chinnock and Shim teach the system of claim 1, wherein the color filter isolates at least one color space frequency band from the plurality of color space frequency bands to generate the plurality of color filtered bands (figure 2 - each of the plurality of the "color space frequency bands" [spatial frequency bands 206] is isolated by the "color filter" [temporal filter 208] to generate the plurality of the "color filter bands [filtered spatial bands 210]).
	Regarding claim 6: Wu, Chinnock and Shim teach the system of claim 1, wherein the plurality of color filtered bands are amplified by an amplifier before each band in the plurality of color space frequency bands is added to the corresponding band in the plurality of color filtered bands to generate the plurality of augmented bands (figure 2 - amplification factors (212)).
	Regarding claim 7: Wu, Chinnock and Shim teach the system of claim 1, wherein the light source emits light having a wavelength between about 600 and 750 nm (Chinnock - [0088] - 700nm is included in the range of about 600 to 750nm).
	Regarding claim 8: Wu, Chinnock and Shim teach the system of claim 1, wherein the light source emits light having a wavelength between about 850 and 1000 nm (Chinnock - [0088] - 1000nm is included in the range of about 850 to 1000nm).
	Regarding claim 9: Wu, Chinnock and Shim teach the system of claim 1, wherein the light source emits light having a first wavelength and a second wavelength sequentially, wherein the first wavelength ranges between 600 and 750 nm and the second wavelength ranges between 850 and 1000 nm (Chinnock - figure 5b, [0088], [0089]). 
	Regarding claim 10, as interpreted above: Wu teaches a method comprising decomposing an image stream to generate a plurality of color space frequency bands ([0040], figure 2 - spatial decomposition module (204), spatial frequency bands (206); [0076] - "[t]he method achieves this by doing all the processing in the YIQ space", where "the method", and particularly the steps identified in 
While Wu teaches that this method can be used to visualize blood flow through human skin which is invisible to the naked eye ([0002]), including amplifying subtle motions of blood vessels such as arteries ([0072]), Wu does not teach illuminating the region of interest with a light source; and capturing an image stream of the region of interest using an image capture device.
Chinnock, in the related art of blood flow visualization, teaches a method for detecting subsurface blood in a region of interest during a surgical procedure (claim 1, [0048]), the method comprising: illuminating the region of interest with a light source (claim 1); and capturing an image stream of the region of interest using an image capture device (claim 1, [0058] - video is an "image stream"). Chinnock further teaches that finding vein under tissue such as skin, or 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the method of Chinnock using the processing method of Wu in order to improve the detection of blood vessels by amplifying the small movements of the vessels due to blood flow as taught by Wu in view of the further teachings of Chinnock that such an improvement would be desirable. 
Further regarding claim 10: While Wu and Chinnock teach that surgical procedure may be performed by a robotic surgical device (Chinnock - [0043], [0078]), Wu and Chinnock are silent on the details of such a robotic surgical method including displaying the augmented image stream on a display of the surgeon console, and providing haptic feedback to the control handles as a function of the augmented image stream of the region of interest (see above for the applied interpretation of this limitation).
	Shim, in the related art of robotic surgery, teaches a surgical system and method comprising an endoscope for acquiring images of the inside of the patient’s body during a surgical procedure which are displayed on a display of the surgeon console ([0087], [0106], fig. 1, [0057]) where the master console (controller) controls the endoscope and the control handles ([0085], [0067]-[0068]) and where the controller (master console) is configured to provide haptic feedback to the control handles in addition to providing the image stream from the endoscope ([0068], [0077]-[0078], [0085], [0106]). Shim further teaches that minimally invasive (robotic) surgery minimizes the size of the affected part of the patient which results in a smaller incision ([0005]), reduced pain ([0006]), and faster recovery ([0006]) for the patient. 
prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the surgical method of Shim with the endoscope method of Wu and Chinnock by replacing the conventional endoscope of Shim with the augmented imaging endoscope system of Wu and Chinnock (which would therefore result in the augmented image stream being displayed on the console of Shim and provided with the haptic feedback of Shim) in order to achieve the advantages of minimally invasive surgery such as decreased pain and faster recovery in view of the further teachings of Shim.
	Regarding claim 11: Wu, Chinnock and Shim teach the method of claim 10, wherein the color filter includes a bandpass filter (Wu - [0074]).
	Regarding claim 12: Wu, Chinnock and Shim teach the method of claim 11, further comprising setting a bandpass frequency of the bandpass filter, wherein the bandpass frequency corresponds to a specified color (Wu - [0074] - color amplification of blood flow would require "a specified color" since blood flow corresponds to only particular colors, [0079]).
	Regarding claim 13: Wu, Chinnock and Shim teach the method of claim 10, wherein applying the color filter includes isolating at least one color space frequency band from the plurality of color space frequency bands to generate the plurality of color filtered bands (figure 2 - each of the plurality of the "color space frequency bands" [spatial frequency bands 206] is isolated by the "color filter" [temporal filter 208] to generate the plurality of the "color filter bands [filtered spatial bands 210]). 
	Regarding claim 14: Wu, Chinnock and Shim teach the method of claim 10, further comprising amplifying the plurality of color filtered bands by an amplifier before each band in the plurality of color space frequency bands is added to the corresponding band in the plurality of color filtered bands to generate the plurality of augmented bands (Wu - figure 2 - amplification factors (212)).

	Regarding claim 16: Wu, Chinnock and Shim teach the method of claim 10, wherein illuminating the region of interest includes emitting light having a wavelength between about 850 and 1000 nm (Chinnock - [0088] - 1000nm is included in the range of about 850 to 1000nm).
	Regarding claim 17: Wu, Chinnock and Shim teach the method of claim 10, wherein illuminating the region of interest includes emitting light having a first wavelength and a second wavelength sequentially, wherein the first wavelength ranges between 600 and 750 nm and the second wavelength ranges between 850 and 1000 nm (Chinnock - figure 5b, [0088], [0089]). 
	Response to Arguments
	Rejections under 35 U.S.C. §112(b) have been updated in light of the amendments to the claims. 
	Applicant’s arguments with respect to prior art rejections of claims 1-17, filed 11/18/2020, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793